988 F.2d 128
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Samuel RABER, Plaintiff-Appellant,v.PITTWAY CORPORATION, d/b/a BRK Electronics, Defendant-Appellee.Samuel RABER, Plaintiff-Appellant,v.PITTWAY CORPORATION, d/b/a BRK Electronics.
Nos. 92-1515, 93-1044.
United States Court of Appeals, Federal Circuit.
Dec. 7, 1992.

APPEAL NO. 93-1044 REMANDED.
ON MOTION
SCHALL, Circuit Judge.

ORDER

1
Samuel Raber moves to consolidate appeal nos. 92-1515 and 93-1044 and to remand the cases to the United States District Court for the Northern District of California for further proceedings.   Pittway Corporation opposes consolidation and consents to the remand of 93-1044 only.


2
This matter stems from Raber's patent infringement suits against Pittway in the district court.   The district court dismissed Raber's first suit because of lack of standing.   Raber appealed, appeal no. 92-1515.   Thereafter, Raber executed a license that it believed would cure the standing problem and filed a second suit.   The district court believing that it was a duplicative suit, dismissed it.   Raber appealed, appeal no. 93-1044.   The district court now indicates that if the second appeal is remanded, it will review the complaint on the merits.


3
In view of this background, we agree with Pittway.   The second case only should be remanded to the district court.   Raber may continue or voluntarily dismiss the first case as he chooses.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Raber's motion to consolidate is denied.


6
(2) Raber's motion to remand is granted in part;  appeal no. 93-1044 is remanded to the district court for further proceedings.